Title: General Orders, 22 May 1779
From: Washington, George
To: 



Head-Quarters Camp Middle-Brook saturday May 22nd [1779]
Parole Tyrannicide—C. Signs Hallet Allen.


        The duty of Sub-Inspector.
The Sub-Inspectors are to consider themselves at all times subject to the orders of the commanding officers of the divisions to which they are respectively attached.
They are to receive their instructions relative to the department from the Inspector General and are to see that the new regulations are carried strictly into execution.
They will take the general orders daily from the Adjutant General and communicate them to the Major Generals or officers commanding the divisions.
They are also to receive all division orders and communicate them to the Majors of Brigade.
When the divisions to which they belong are detached they are to perform the duties of Adjutant General, regulating the details &c.
On a march they remain with the General commanding the division and assist in the execution of the Manœuvres he may direct.
In camp or garrison they are to see that the established duties thereof are regularly performed—& are particularly to attend to the formation, and above all the service of the guards.
The communication of orders being of the greatest importance in an army, the Sub-Inspectors are to take care that all orders are communicated with the greatest precision and dispatch and must therefore see that the Majors of Brigade themselves take the orders regularly of the Adjutant General; and in case a brigade Major by sickness or any other cause is hindered from taking the orders, that duty must be performed by some other Major in the Brigade, or oldest Captain.
The Sub-Inspectors are also to see that the Majors of Brigade keep their rosters and details in exact order that no regiment may furnish more than its proportion for the service.
In camp the Sub-Inspectors will have daily two orderly-serjeants from their divisions to carry orders; and when on detachment, if the officer on detachment has Cavalry with him, he will assign as many horsemen as he thinks necessary for the same duty.
At a Brigade General Court-Martial in Maxwells brigade May 15th 1779—Major Ross President, Edward Hawkins soldier in the 2nd Jersey regiment was tried for, “Desertion and exciting others to desert to the enemy.”
2ndly “Being drunk, absent from his quarters after taptoo, abusing and attempting to fire on an inhabitant in the night”.
The court find him guilty of the different charges exhibited against him, particularly of breaches of the 1st & 4th Articles of the 6th Section of the Articles of War and sentence him to suffer death.
The Commander in Chief confirms the sentence.
